EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 21 April 2021, a proposed amendment in condition for allowance was discussed with Lisa Haile, Applicants’ representative, in a telephone interview. Authorization for this examiner’s amendment was given in a telephone interview with Ms. Lisa Haile on 21 April 2021.

The application has been amended as follows: 
        Claims 1 and 14 have been amended, as listed below.
        Claims 6-13, 17 and 18 have been cancelled, as listed below.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the amendment filed by Applicants on 11 February 2021.

(Currently Amended)  replace “urinary incontinence, and hormone balance for perimenopausal, menopausal and postmenopausal women” with “and urinary incontinence”. 
14.	(Currently Amended) in line 2 delete “and/or treating bacterial urinary incontinence”. In the last line delete “and/or treating bacterial urinary incontinence”. 






DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 6-13, 17 and 18 have been canceled.  Claim(s) 1 and 14 have been amended.  Claim(s) 1-3 and 14-16 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance & Withdrawn Rejections
Applicant’s amendment, filed 11 February 2021, with respect to the rejection of claims 1 and 14-16 under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Steck et al. has been fully considered and is persuasive because claims 1 and 14 have been amended to delete “inflammation”. The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 11 February 2021, with respect to the rejections of claims 1-3 and 14-16 under 35 U.S.C. § 103 as being unpatentable over Vazquez Gomez et al. in view of Faloon and further in view of Coulson et al., has been fully considered and is persuasive.
The claims have been amended to recite “A method of treating an overactive bladder in a human female subject comprising administering to the subject a therapeutically effective amount of a composition consisting of oenothein A or B and a pharmaceutically acceptable carrier…”. 
Applicant contends oenothein has been recognized as treating overactive bladder in men with benign prostate hyperplasia, however, it has not been used alone for treating overactive bladder in women. Applicant argues Faloon teaches administering a pumpkin seed extract containing oenothein, 
The above arguments are found persuasive. Overactive bladder in human female subjects have different causes/treatments than overactive bladder in male subjects having benign prostate hyperplasia. Faloon teaches using a pumpkin seed extract because it contains an aromatase inhibitor, and also because it increases nitric oxide synthesis (p.168-169, bridging paragraphs).
One having ordinary skill in the art would not have been motivated to administer oenothein alone to women, and exclude the other components of the pumpkin seed extract and exclude the soy isoflavone extract because Faloon teaches the combination of properties (inhibit aromatase, increase nitric oxide synthesis and promote estrogen production) attributed to both extracts are responsible for the observed improvement in overactive bladder in women. 
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Conclusion
Accordingly, the Examiner’s amendment is sufficient to place the application in condition for allowance.
Accordingly, claims 1-3 and 14-16 (renumbered 1-6) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623